             Case 1:21-cv-01326-DAD-JLT Document 8 Filed 09/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   ANGEL MARTIN BARRERA,                                 Case No. 1:21-cv-01326 DAD JLT

13                 Plaintiff,                              ORDER AFTER NOTICE OF SETTLEMENT

14                         v.                              (Doc. 7)

15   FORD MOTOR COMPANY, and DOES 1 to
     10, inclusive
16
                   Defendant.
17

18           The parties report that they have settled the matter and indicate they will seek dismissal of the
19   action soon. (Doc. 26) Thus, the Court ORDERS:

20           1.     The stipulation to dismiss the action SHALL be filed no later than December 17,

21   2021.

22           2.     All pending dates, conferences and hearings are VACATED.

23   The parties are advised that failure to comply with this order may result in the Court imposing

24   sanctions, including the dismissal of the action.

25

26   IT IS SO ORDERED.

27      Dated:     September 9, 2021                                _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
28
